UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7543


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAVINO BRAXTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:09-cr-00478-JKB-1)


Submitted: February 17, 2022                                 Decided: February 23, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Savino Braxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Savino Braxton appeals the district court’s order denying his motion to reconsider

the court’s prior order granting in part his 18 U.S.C. § 3582(c)(1)(A)(i) motion for

compassionate release. Though the court previously reduced Braxton’s prison sentence

from 246 months to 168 months, Braxton’s reconsideration motion sought an even greater

reduction based on new factual developments. Upon review of the record, we discern no

abuse of discretion in the district court’s determination that reconsideration was not

warranted. See United States v. Kibble, 992 F.3d 326, 329-31 (4th Cir.) (providing standard

of review and outlining steps for evaluating compassionate release motions), cert. denied,

142 S. Ct. 383 (2021).

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2